DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/157854 (“Miura”).
Claim 1
Miura discloses a piezoelectric material comprising: an oxide containing Na, Ba, Nb, Ti, and Mn, wherein the oxide has a perovskite-type structure (paragraph [0044]), a total amount of metal elements other than Na, Ba, Nb, Ti, and Mn contained in the piezoelectric material is 0.5 mol% or less with respect to a total amount of Na, Ba, Nb, Ti, and Mn (paragraph [0045], amount attributed to z and a variables less than 0.5 mol%), and a molar ratio y of Na to Nb is 0.93 < y < 0.98 (paragraph [0045], 0.97), a molar ratio m of Mn to the total molar amount of Nb and Ti is 0.0006 < m < 0.0030 (paragraph [0045], amount w). 
Miura discloses an x value of 0.85, a z value of 1, and a y*z value of 1.05 but does not appear to explicitly disclose a piezoelectric material further including a molar ratio x of Ti to a total molar amount of Nb and Ti is 0.05 < x < 0.12, a molar ratio z of Ba to Ti is 1.09 < z < 1.60, and 1.07 < y x z < 1.50 is satisfied.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine an optimal value for x, z, and y*z, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to optimize a value of x, z, and y*z for the purpose of optimizing piezoelectricity and polarization (paragraph [0043]).

Claim 2
Miura discloses the piezoelectric material according to claim 1, wherein a molar ratio b of Ba to a total molar amount of Na and Ba contained in the piezoelectric material is 0.08 < b < 0.13 (paragraph [0045], amounts of Na and Ba in range).  

Claim 3
Miura discloses the piezoelectric material according to claim 1, wherein a Pb component and a K component contained in the piezoelectric material are less than 1000 ppm in total (paragraph [0032]).  

Claim 4
Miura discloses the piezoelectric material according to claim 1, wherein the piezoelectric material has a Curie temperature of 235°C or more (paragraph [0042]).  

Claim 5
Miura discloses a piezoelectric element comprising: an electrode; and a piezoelectric material portion, wherein the piezoelectric material portion is formed of the piezoelectric material according to claim 1 (paragraph [0071], electrode 1 and piezoelectric material 2).  

Claim 6
Miura discloses the piezoelectric element according to claim 5, wherein the piezoelectric material portion has polarization-electric field hysteresis characteristics, and when coercive electric fields at two coercive electric field points in the hysteresis characteristics when an applied electric field is swept from -20 kV/cm to 20 kV/cm are referred to as Ecl and Ec2, a difference between |Ec1| and |Ec2| is 1.0 kV/cm or more (paragraph [0181]).  

Claim 7
Miura discloses the piezoelectric element according to claim 5, wherein the electrode and the piezoelectric material portion are alternately stacked (Fig. 2B).  

Claim 8
Miura discloses a liquid ejection head comprising: a liquid chamber provided with a vibrating portion in which the piezoelectric element according to claim 5 is disposed; and an ejection orifice communicating with the liquid chamber (chamber 102 and ejection port 105).  

Claim 9
Miura discloses a liquid ejecting apparatus comprising: a placement portion for a transfer object; and the liquid ejection head according to claim 8 (paragraph [0112], stage).  

Claim 10
Miura discloses a vibration wave motor comprising: a vibrating body in which the piezoelectric element according to claim 5 is disposed; and a moving body in contact with the vibrating body (paragraph [0018]).  

Claim 11
Miura discloses an optical apparatus comprising: the vibration wave motor according to claim 10 in a drive unit (paragraph [0134]).  

Claim 12
Miura discloses a vibration device comprising: a vibrating body in which the piezoelectric element according to claim 5 is disposed on a diaphragm (paragraph [0135]).  

Claim 13
Miura discloses a dust removing apparatus comprising: the vibration device according to claim 12 (paragraph [0136]).  

Claim 14
Miura discloses an image pickup apparatus comprising: the dust removing apparatus according to claim 13; and an image pickup element unit, wherein the diaphragm of the dust removing apparatus is provided on a light- receiving surface side of the image pickup element unit (paragraph [0136]).  

Claim 15
Miura discloses an electronic equipment comprising: the piezoelectric element according to claim 5 (paragraph [0135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853